Davis, P. J.
The defendant in the action is entitled to be discharged, upon giving special bail, as required by the statute. The order is not to be effective until such bail shall be entered upon notice to plaintiff’s attorney. There may be some doubt whether the Code has not changed the form of taking bail in all *203actions, but for greater safety the bail will be taken in the form of a bail-piece, under the old practice, and also by executing an undertaking in the form prescribed by the Code.
There was no appeal.